DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 9, 10, 12-14, 16, 17, 22, 23, 25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 3, 6, 9, 10, 12-14, 16, 17, 22, 23, 25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
s 1, 3, 6, 9, 10, 12-14, 16, 17, 22, 23, 25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The wet etching composition and the manner in which Applicant adjusts or configures the etching in order to achieve the claimed results is critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Each of the independent claims similarly recite wet etching a TiW layer under a temperature in a range from about 20°C to about 80°C using an etchant comprising H2O2, wherein a concentration of H2O2 in the etchant is in a range from about 5 wt% to about 70 wt%, along with reciting results obtained by the etching, i.e. describing the outwardly extending sloped portion of the seed layer as shown in Fig. 2 to various degrees.
Paragraphs [0030]-[0031] disclose etching of the seed layer (emphasis added): 
[0030] Next, a wet etching process 117 is performed to the portion of seed layer 106 not covered by conductive pillar 114, as shown in FIG. 1E in accordance with some embodiments. In some embodiments, wet etching process 117 includes using an etchant including H2O2. In some embodiments, the concentration of H2O2 used during wet etching process 117 is in a range from about 5 wt % to about 70 wt %. In some embodiments, wet etching process 117 is performed at a temperature in a range from about 20° C to about 80° C. 

[0031] Generally, a wet etching process is an isotropic etching process. Therefore, when a wet etching process is used to remove the seed layer which is not covered by the conductive pillar, a portion of the seed layer below the conductive pillar also tends to be removed to form a concave at the sidewall of the seed layer below the conductive pillar. However, the formation of the concave of the seed layer will induce more stress on inter-metal dielectric layer under the seed layer, due to there are the same chip warpage induced force, but lower area to divide. Accordingly, in accordance with some embodiments of the disclosure, the etchant used in wet etching process 117 is adjusted, such that seed layer 106 under conductive layer 114 will not be removed, and the concave will not be formed at the sidewall of seed layer 106 during wet etching process 117, as shown in FIG. 2 in accordance with some embodiments.

Applicant’s claims regarding an etchant comprising H2O2 do not fully describe how one would use this invention to obtain the claimed results.  The disclosure similarly recites the wet etching includes using an etchant including H2O2 without disclosing what else the wet etching includes.  The language “comprising” in the claims and “includes” in the specification implies the composition includes additional comprise an infinite number of different wet etchant compositions including hydrogen peroxide.  Next, in order to achieve the resulting extending sloped sidewall as shown in Fig. 2, and according to para. [0031] etching is adjusted such that the seed layer is not removed from under the pillar and is not concave.  
Looking to the specification for guidance, para. [0031] only recites “…the etchant used in wet etching process 117 is adjusted, such that seed layer 106 under conductive layer 114 will not be removed…” (this adjustment is similarly repeated in para. [0050]).  Applicant has not disclosed what else the wet etchant comprises or includes nor has Applicant provided any critical details a skilled artisan would require to use the claimed invention regarding how the etching is configured or adjusted to obtain the apparently inventive extended sloped sidewall of seed layer (106) as depicted in Figs. 1E-5B without undue experimentation.  Applicant is using an etching composition comprising or including a commonly used and well-known component, hydrogen peroxide, and from this Applicant is somehow obtaining uniquely anisotropic etch results without disclosing how the etching is configured or adjusted. The wet etching composition is not fully defined, nor is the adjustment disclosed in a manner that would demonstrate possession and enable one of ordinary skill in the art to use the claimed invention.  Hydrogen peroxide is commonly used in wet etching compositions for various metals, however, in conjunction with other chemicals, e.g. with sulfuric acid, EDTA, ammonium hydroxide, acetic acid, phosphoric acid, pH buffers, etc. and prior art shows alternative edge profiles such as vertically aligned surfaces, concave undercuts, etc.  The broad range of concentration and temperature encompasses much of the prior art related to the use of hydrogen peroxide in various wet etching compositions for etching these metals, however none of the art achieves the results Applicant somehow obtains by adjusting or configuring their etching using an undefined etching composition that happens to comprise or include hydrogen peroxide.  Based on the disclosure it is not clear how Applicant obtains their inventive results or how the etching must be configured or adjusted.
It is noted that Applicant recites a range of angles for theta as shown in Fig. 2, including 90° (para. [0032]), however none of the claims are drawn to this embodiment because an angle of 90° will not extend outward or have a sloped sidewall, but rather a vertical sidewall that does not extend outward.
1  Additional prior art previously made of record also shows the hydrogen peroxide etching produces different results.  It is not clear how Applicant is configuring or adjusting their process to achieve different results than the prior art.  None of the prior art known to the Examiner appears to obtain the results disclosed by Applicant by using the same claimed etchants comprising H2O2 while configuring or adjusting the wet etching process.
Wet chemical etching of metals is not naturally directional or anisotropic, it is isotropic in nature, meaning the etching occurs in all directions simultaneously, both vertically and laterally.  In order to etch the seed layer covering the polymer layer as disclosed by Applicant (e.g. as shown in Fig. 1E), the seed layer will be removed in both a vertical and a lateral direction at the same time (e.g. see illustration of isotropic etching below), the conductive pillar will mask the seed layer where these features are in contact, however as the seed layer is etched vertically and the surface recedes below the interface with the pillar, lateral etching will cause undercutting and some curvature.  However it is not clear how Applicant can etch only in a downward direction to remove the entire thickness of the seed layer from the upper surface of the polymer layer without simultaneously undercutting the conductive pillar to some degree, while also apparently producing a perfectly angled and flat surface of the extending feature (Fig. 2: 118).


    PNG
    media_image1.png
    416
    745
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6, 9, 10, 12-14, 16, 17, 22, 23, 25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Applicant does not recite how the wet etching using hydrogen peroxide is configured or adjusted to achieve the resulting sloped extending feature, nor does Applicant recite what else is used in the wet etchant that comprises or includes hydrogen peroxide.

Claims 15-17, 19, 21, 28, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the seed layer”, lacking antecedence.
Claims 30-31 each recite “the metal layer”, lacking antecedence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19, 21, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2007/0205520) in view of Lin et al. (US 2010/0165585, hereafter Lin’585) and Lin et al. (US 2008/0131983, hereafter Lin’983). 
(Re Claim 15) Chou teaches a method for forming a semiconductor structure, comprising (see Figs. 1-2I and paras. [0043]-[0076]): 
forming a metal pad (Figs. 1 and 2I: 16a) over a first substrate (any one of or a combination of layers below 16a); 
forming a passivation layer (Figs. 1 and 2I: 14) over the first substrate and partially covering the metal pad; 
forming a polymer layer (Fig. 2I and para. [0074]: 39) over the passivation layer and in direct contact with a top surface of the metal pad; 
forming a TiW layer to cover the metal pad and the polymer layer over the first substrate, wherein a thickness of the seed layer is in a range from about 0.05 µm to about 1 µm (Fig. 2I and para. [0048]: 18); 
forming a resist layer (Fig. 2B and para. [0051]: 22) having an opening over the TiW layer; 
forming a conductive pillar (Fig. 2B: 24) in a bottom portion of the opening; 
removing the resist layer (Figs. 2C, 2I); 
and etching the TiW layer by using an etchant comprising H2O2 (paras. [0053], [0063]).
Chou is silent regarding a solder layer in the top portion of the opening and the temperature and concentration of the H2O2 etchant.  Regarding the solder, in view of the prior art, one of ordinary skill 2 and conventional process integration when forming interconnect bumps and has known advantages.  Related art from Lin’585 teaches the conventional step of filling the opening with solder (Fig. 4K: 300). Solder facilitates bonding at lower temperatures while maintaining the integrity of the underlying metal post/pillar and filling the openings with solder allows for the solder to be formed on and aligned with the metal post/pillar without requiring additional lithography or patterning steps which simplifies fabrication and reduces cost.  In view of Lin’585, a person having ordinary skill in the art would find it obvious to further fill Chou’s openings with solder.  
Next, since Chou is silent with respect to a concentration and temperature of the disclosed H2O2 etching, one of ordinary skill in the art would be motivated to look to related art to teach suitable temperatures and concentrations. Related art from Lin’983 teaches etching TiW using hydrogen peroxide at concentrations and temperatures within the claimed ranges (paras. [0061]-[0064]). The prior art is replete with H2O2 etchant concentrations and temperatures, all within the claimed ranges, all for etching TiW.  The claimed H2O2 etchant, concentration, and temperature is considered well-known in the art.3 Selecting well-known, working concentrations and temperatures from related art, for the purpose of etching TiW, where Chou is silent, would have been obvious to one of ordinary skill in the art.4
(Re Claim 19) further comprising: bonding a conductive feature to the solder layer, wherein the conductive feature is formed over a second substrate, and the first substrate and the second substrate are assembled through the solder layer (Chou paras. [0072]-[0073], Lin Fig. 4N and para. [0100]).
(Re Claim 21) wherein the conductive pillar is made of copper (paras. [0051]-[0052]).

(Re Claim 30) wherein an interface between the metal layer and the polymer layer is substantially level with an interface between the metal layer and the passivation layer (Fig. 2I).
(Re Claim 31) wherein the interface between the metal layer and the polymer layer is substantially level with an interface between the metal layer and the TiW layer (Fig. 2I).


Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. Applicant appears to assert (p. 10) that no additional process adjustments are necessary and that the wet etching conditions are fully described in para. 30.  This is not persuasive because the prior art disclosing the use of H2O2 solutions to etch TiW within the same claimed temperature and concentration ranges produces different results than Applicant (i.e. undercutting, isotropic etching, etc.).  Further still, the description in paras. 30-31 is open ended noting the etchant includes (rather than consists of) and is somehow adjusted in an unknown manner to achieve the results.  Asserting that the process is described in these paragraphs does not cure the deficiencies of the disclosure.  Next, Applicant asserts without evidence (p. 11), that the results shown in Fig. 1E producing the extending sloped surface at 118, may be affected by various properties or other parts of the structure.  This is not persuasive because the prior art also employing a wide range of H2O2 solutions for etching TiW shows that for a variety of similar structures, properties, and combinations thereof, still result in undercutting which is due to the isotropic nature of metal etching using H2O2 solutions.  Next, Applicant appears to fabricate statements that were not made by the Examiner in the Final Office action (p. 11, quotation at lines 16-18). This is not persuasive because the Examiner never made such allegations nor stated that in an Office action. Furthermore, Applicant appears to assert that the Examiner’s position regarding enablement is unreasonable because the Examiner did not provide prior art that “…teaches all the limitation recited in claims 1, 3, 6, 9, 10, 12-17, 19, 21-23, and 25-29…” (emphasis in original).  Applicant fails to recognize that this is precisely the issue: there simply is no prior art disclosing etching TiW using H2O2 for any composition at any temperature to achieve Applicant’s sloped extending sidewall without undercutting the pillar (Fig. 3: 118).  This is because wet etching of TiW 2O2 does not naturally behave like this, it will undercut 114 rather than form the sloped extending feature shown. If there were any evidence to the contrary, then there would be no §112(a) enablement issues. It is still not clear what Applicant is doing during their hydrogen peroxide etching step to somehow achieve different results than all of the prior art known to the Examiner. Wet etching of metals is isotropic in nature, and this etching will result in an undercut. It is not clear what Applicant is adjusting, including, configuring, or otherwise doing differently to obtain different results. This amounts to undue experimentation.  The fact that wet chemical etching of TiW will occur in all directions (vertically and laterally) simultaneously is the issue that still must be resolved. How does Applicant apparently perform anisotropic wet chemical etching through the full vertical thickness of the TiW layer without any lateral etching which will undercut the pillar?  
Applicant should consider submitting 1.132 affidavits (see MPEP §716) from the inventors that precisely and completely describe the full extent of the etching conditions (i.e. fully defined etchant composition, temperature, etchant application/delivery technique, agitation, etch duration, TiW layer thickness, what else is included in the etching, what is adjusted to achieve the results, and any other relevant conditions or parameters, etc.) that are actually used in conjunction with data showing physical results (e.g. a set of SEM images of the resulting cross sections corresponding the claimed range of etching conditions). The Examiner will consider affidavit evidence for traversing the §112 rejections. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example: McLevige (US 4,712,291) etches a TiW layer using hydrogen peroxide and this results in undercutting (Figs. 1-5), Lytle et al. (US 4,787,958) etches a TiW layer using hydrogen peroxide and this results in undercutting (Figs. 2-3), Park et al. (US 2006/0055037) etches a TiW layer using hydrogen peroxide and this results in undercutting (Figs. 7-8), Lin et al. (US 2008/0131983) etches a TiW layer using hydrogen peroxide and this results in undercutting (Figs. 2G-2H, 3E-3F), Kang et al. (US 2009/0176363) etches a TiW layer using hydrogen peroxide and this results in undercutting (Figs. 6-7), Vaghela (US 2012/0119364) etches a TiW layer using hydrogen peroxide and this results in undercutting (Figs. 1D-1E).
        
        2 Also see Chuang et al. (US 2013/0026622) Fig. 5, Cho et al. (US 2012/0295434) Fig. 6, Lin et al. (US 2011/0254151) Fig. 8, Lu et al. (US 2012/0007228) Fig. 6, Willeke et al. (US 2015/0228595) Fig. 6, and Kang et al. (US 2015/0079782) Fig. 5.
        3 Related art from Lytle (US 4,787,958) also teaches etching TiW using H2O2 at a concentration and temperature within the claimed ranges (col 2 lines 51-65, also noting claims 1 and 4); Wang (US 2003/0049924) teaches etching TiW using H2O2 within the claimed ranges (paras. [0049], [0061]); Kang et al. (US 2009/0176363) teaches etching TiW using H2O2 within the claimed ranges (paras. [0074]-[0075]). A PHOSITA may simply select a concentration and temperature from a handbook, e.g. CRC Handbook of Metal Etchants, Walker and Tarn, Eds., pp. 1270-1271, also teaching using H2O2 to etch TiW within the claimed ranges.
        4 Also see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).